Citation Nr: 0407250	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-12 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO decision which denied 
service connection for bilateral cataracts, claimed as 
secondary to service-connected diabetes mellitus with 
background diabetic retinopathy.


FINDINGS OF FACT

The veteran's current bilateral cataracts began many years 
after service, were not caused by any incident of service, 
and were not caused or permanently worsened by his service-
connected diabetes mellitus with background diabetic 
retinopathy.


CONCLUSION OF LAW

Bilateral cataracts were not incurred in or aggravated by 
active service, and are not proximately due to or the result 
of service-connected diabetes mellitus with background 
diabetic retinopathy.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from January 
1966 to January 1968, including service in Vietnam from July 
1967 to January 1968.  His pre-induction examination in 
October 1965 noted uncorrected visual acuity of 20/20 in the 
right eye, and 25/20 in the left eye.  The report noted a 
diagnosis of refractive error in the left eye.  He was given 
a "2" for eyes on the PULHES physical profile. 

In March 2002, the veteran filed a claim for service 
connection for diabetes mellitus, secondary to exposure to 
herbicides (e.g., Agent Orange) in Vietnam.  

In April 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

In April 2002, the veteran claimed service connection for an 
eye disorder as secondary to diabetes.  

In July 2002, the RO sent correspondence to the veteran 
requesting that he identify all treatment received for 
bilateral cataracts since service.  

The RO obtained treatment records, dated from 1996 to 2003, 
from S. Carrington, M.D., the Eye Surgery Associates, and a 
VA Medical Center.  A November 1996 treatment report notes a 
history of diabetes mellitus for the past twelve years.  
Vision was 20/25 in both eyes, and the veteran said he used 
glasses only for reading.  Impressions included 
nonproliferative diabetic retinopathy.  Treatment reports in 
2001 show various eye conditions including bilateral 
cataracts and diabetic retinopathy.  A treatment report in 
February 2002 notes diagnoses of diabetes mellitus, type II, 
uncontrolled; background diabetic neuropathy, worse in the 
right eye; chronic open angle glaucoma; and corneal ulcer of 
the left eye.  
  
In August 2002, a VA examination for diabetes mellitus was 
conducted.  The examination noted the veteran's history of 
diabetes mellitus, type II, since 1987, and that he was 
presently on oral hypoglycemic agents.  He was also noted to 
have glaucoma and previous laser surgery on both eyes.  The 
impressions included diabetes mellitus, type II, fairly well 
controlled on oral hypoglycemic agents.

In August 2002, a VA eye examination was conducted.  Physical 
examination revealed visual acuity of 20/40 in the right eye 
and 20/40 in the left eye without correction.  Visual acuity 
in the right eye could not be improved, and could be improved 
to 20/35 in the left eye.  There were several small laser 
burns superior and supranasal to the center of the macula.  
There was background diabetic retinopathy of both eyes with 
clinically significant macular edema of the right eye.  Also 
noted was post focal laser treatment in both eyes.  Bilateral 
cataracts were noted.  The VA examiner stated that the 
veteran's bilateral cataracts were not secondary to his 
diabetes mellitus, but were normal nuclear cataracts from 
aging.  The examiner also noted that the veteran had 
partially successful laser treatment, and needed more such 
treatment in the right eye because of clinically significant 
macular edema.  

In September 2002, the RO issued a rating decision granting 
service connection for diabetes mellitus with background 
diabetic retinopathy.  The RO denied service connection for 
bilateral cataracts.  

A letter, dated in November 2002, was received from J. 
Sandberg, M.D.  Dr. Sandberg noted that the veteran had 
diabetes and was being followed for background diabetic 
retinopathy.  He also noted that the veteran had laser 
treatment in the past, and that more laser surgery was 
scheduled for macular edema secondary to background diabetic 
retinopathy.  His best corrected visual acuity was 20/30 in 
both eyes because of the diabetic retinopathy.  It was also 
noted that the veteran was receiving treatment for glaucoma 
that was under good control.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim for service connection.  
He has been told of his and the VA's respective duties to 
obtain evidence.  Pertinent identified medical records have 
been obtained, and a VA examination has been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted if a claimed 
disability is found to be proximately due to or is the result 
of an established service-connected disability.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may be found in 
certain instances in which a service-connected disability 
aggravates another condition.  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

There is no medical evidence of cataracts during the 
veteran's 1966-1968 active duty or for many years later 
(cataracts are first shown in about 2001), and the medical 
evidence does not link current cataracts to service.  There 
is no basis for direct service connection for cataracts.  

The veteran claims secondary service connection for 
cataracts, asserting that the disorder is due to his service-
connected diabetes mellitus with background diabetic 
retinopathy.  The diabetes is responsible for the eye 
condition of diabetic retinopathy.  However, there is no 
medical evidence to suggest that the particular eye condition 
of cataracts (clouding of the lenses of an eye) is due to the 
service-connected diabetes (including the diabetic 
retinopathy).  The 2002 VA examiner opined that the cataracts 
were not secondary to diabetes, but were normal nuclear 
cataracts from aging.  The other medical records do not 
contradict this adverse medical opinion.  The weight of the 
credible evidence demonstrates that the veteran's cataracts 
were not caused or permanently worsened by service-connected 
diabetes mellitus with diabetic retinopathy.  The cataracts 
are not proximately due to or the result of an established 
service-connected disability, and thus secondary service 
connection for cataracts is not warranted.

As the preponderance of the evidence is against the claim for 
service connection for bilateral cataracts, the benefit-of-
the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for bilateral cataracts is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



